 LINDMART JEWELRY MFG: CO.651Hiring and employment of Limous Turner and any other person by said Kauf-man Company,without prior or subsequent clearance,approval,or cardsfrom us or either of-us.The undersigned labor organization will make Limous Turner whole for anyloss of pay he may have suffered as a result of the discrimination against him.LOCAL1408, 1408-A, AND 1597,INTERNATIONALLONGSHOREMEN'S ASSOCIATION,INDEPENDENT,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)-------------------------------------------(DACE KENNEDY)Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof, andmust not be.altered,defaced,or coveredby anyother material.Lindmart Jewelry Mfg. Co.'andWatch & Jewelry WorkersUnion Local147,RWDSU, AFL-CIOand Workers of TheLindmart Jewelry Company,PetitionersandProduction Work-ers Union Local48,U. I. U.Cases Nos. 3RC-9149 and 2-RD-368.December 3,1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case, the Board finds :1.The employer is engaged in commerce within, the meaning of,thee,Nationah-Lear -Relations^`Act.2.The labor organizations named below claim to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act .24.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:I As amended at the bearing.2 The Petitioners in Case No.2-RD-368, employees of the Employer,assert that theUnion, the currently recognized bargaining representatives of the employees designated inthe petition,is no longer the bargaining representative as defined in the Act.The Union contends that its current contract is a bar to the petitions.However, thatcontract,in,addttion,to-permissible,uniiau,serrtyipro^isiens,inolndes,a,furttherprovision119 NLRB No. 92. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production, maintenance, and shipping employees of the Em-ployer at its New York, New York, plant, excluding office clericalemployees, guards, watchmen, professional employees, and supervisorss,as defined in the Act.[Teat of Direction of Election omitted from publication.]that employees will receive a 5-cent per hour increase upon joining the union. Such a.provision goes beyond what the Act permits,and for this reason we find the contract notto bar these petitions.The Union offered to prove that the intent of the clause was,other than what appeared,but where the meaning of terms in a contract is clear theycannot be varied by reference to extrinsic matters.In view of our finding herein that the union-security provision prevents the contractfrom being a bar, we feel it unnecessary to pass on the other question raised by thePetitioner that the contract is not a bar because of the inclusion of an illegal checkoff'provision therein.Oregon Teamsters'Security Plan Office and William C. Earhart,.Administrator thereof,and of Teamsters Security Administra-tion Fund;and Warehousemen Local No.206, affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,.Warehousemen and Helpers of America,AFL-CIOand Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse--men.. and Helpers of America,AFL-CIOand Teamsters.Building Association,Inc. and International Brotherhood of-Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,and its Local No. 223,Grocery, Meat, Motorcycleand Miscellaneous Drivers and Warehousemen Local No. 206,.affiliatedwith the International Brotherhood of Teamsters,.Chauffeurs,Warehousemen and Helpers of America,AFL-CIOand International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOand JointCouncil of Drivers, No.37 and International Brotherhood ofTeamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL-CIO, and its agents, John J.Sweeney, and OregonTeamsters'Security Plan Office,and William C. Earhart, Ad-ministrator thereof, and of Teamsters Security AdministrationFundandOffice Employes International Union,Local No. 11.Cases Nos. 36-CA-410, 36-CA-637, 36-CA-638, 36-CA-639, 36-CA-647, and 36-CA-648.December 4, 1957FINDINGS AND ORDER DENYING PETITIONOn October 30,1957, the Board issued a Supplemental Decision andOrder 1 in the above-entitled proceeding.Thereafter, on November12, 1957, Oregon Teamsters' Security Plan Office and William C.Earhart, administrator thereof, filed a petition for reconsideration of1119 NLRB 207.119 NLRB No. 91.